Opinion issued December 8, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00831-CV
                           ———————————
                         DEREK OBIALO, Appellant
                                       V.
             EQUABLE ASCENT FINANCIAL, LLC, Appellee


               On Appeal from the County Court at Law No. 4
                         Fort Bend County, Texas
                   Trial Court Case No. 11-CCV-045863


                         MEMORANDUM OPINION

      Appellant, Derek Obialo, has filed a motion to dismiss his appeal. More than

ten days have elapsed since the filing of the motion and no party has objected to

dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued in this appeal.
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                        2